Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTIONS
Claims 1-9, 12-13 and 16 are pending.
Claims 1-8 is withdrawn.
Claims 9, 12-13 and 16 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
Action Summary
Claims 9-10 and 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2014/0105988, provided in the IDS dated 6/24/2020 and a machine translation) of record is maintained.

Response to Arguments
	Applicants argue that Parks compound 1-(2,4,6-trihydroxyphenyl)propan-1-one is a difference of 6 carbons and not one CH2 as asserted by the examiner.  This argument 

    PNG
    media_image1.png
    212
    174
    media_image1.png
    Greyscale
The circled portion is the difference between 1-(2,4,6-trihydroxyphenyl)propan-1-one and THA.  This is a difference of ONE CH2 not a difference of 6 carbons as asserted by applicants.
	Applicant argue that Park does not disclose THA.  And that the difference in one methyl group can make a difference in the treatment of breast cancer as evidence by Barreiro. Therefore, it would have been not been obvious to one of ordinary skills in the art to reasonable expect that Park reference compound would treat breast cancer.  This argument has been fully considered but has not been found persuasive.  There are two problems with this analysis.   First, the methylation effect of Barreiro is not closely related to compounds of Parks which discloses the compound of 1-(2,4,6-trihydroxyphenyl)propan-1-one or the instantly claimed compound of 2,4,6-trihydroxyacetophenone.   And the second, as evidence by Rezk (The antioxidant activity of phloretin:  the disclosure of a new antioxidant pharmacophore in flavonoids, Biochemical and Biophysical Research Communication 295 (2002) 9-13) of record teaches that remarkably, 2,4,6-trihydroxyacetophenone has an activity that is similar to that of phloretin (which is very potent antioxidant).  Surprisingly, the antioxidant activity of 2,6-dihydroxyacetophenone is comparable to that of 2,4,6-trihydroxyacetophenone.  Rezk teaches that the activity (antioxitant) lies within the 2, 4, 6 hydroxyl groups not the 2 group.  Rezk teaches that 2,4,6-trihydroxyacetophenone there is evidence that no intramolecular hydrogen bridge between the carbonyl group and one of the aromatic hydroxyl group is formed. Moreover, an intramolecular hydrogen bridge can only be formed with one of the aromatic hydroxyl groups, indicating that the carbonyl group cannot reduce the activity of all aromatic hydroxyl groups in 2,4,6- trihydroxyacetophenone. This can explain why the carbonyl group cannot effectively block the antioxidant activity of 2,4,6-trihydroxyacetophenone as in 2-hydroxyacetophenone. (page 11).  Taken the teachings of Rezk, it would have been obvious that 2,4,6-trihydroxyacetophenone and 1-(2,4,6-trihydroxyphenyl)propan-1-one with a difference of ONE CH2 (not the methyl) would not affect the activity of 2,4,6-trihydroxyacetophenone since it appears that the activity lies within the hydroxyl group and not the CH2 with a reasonable expectation of success absence evidence to the contrary.  Therefore, the difference between Parks composition and the instant composition is one CH2 group (not a methyl group) of two S would the five of not reduce the activity of the compound.  Additionally, Compounds that differ only by the presence of an extra methyl group are homologues which are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be preparable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39.

	For the ease of the applicant, the previous obviousness rejection dated 3/23/2021 is reproduced below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2014/0105988, provided in the IDS dated 6/24/2020 and a machine translation) of record.

1-(2,4,6-trihydroxyphenyl)propan-1-one, and pharmaceutically acceptable salt thereof as an active ingredient for preventing or treating cancer (abstract).  Park teaches that the cancer may be breast cancer (Technical solution).  Parks teaches that Polo-like kinase 1 (PLK1) inhibition suppresses cell growth and enhances radiation sensitivity in medulloblastoma cells (under citation list).  Park teaches that Plk1 cancer inhibiting pharmaceutical famous various the current during an attempt is being made to is performed by the beverage Company (background).
	Parks does not expressly disclose THA nor overexpression of Plk1.
	It would have been obvious to administer THA instead of 2,4,6-trihydroxyphenyl)propan-1-one, the difference between THA and 2,4,6-trihydroxyphenyl)propan-1-one is one CH2 group.  Compounds that differ only by the presence of an extra methyl group are homologues which are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be preparable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39.


	
	With regards to the instant limitation of tamoxifen-resistant breast cancer, it would have been obvious that upon administering 2,4,6-trihydroxyacetophenone (same compound) to treat breast cancer (same patient population) would also treat tamoxifen-resistant breast cancer since it is known in the art that 2,4,6-trihydroxyphenyl)propan-1-one is an Plk1 inhibitor in the treatment of breast cancer with a reasonable expectation of success absence evidence to the contrary.
	With regards to the health function food composition, it would have been obvious to administer THA to treat breast cancer in a function food because it is known in the art that 2,4,6-trihydroxy-acetophenone to treat breast cancer is in a beverage as taught by Parks.  Therefore, it would have been obvious to administer 2,4,6-trihydroxy-acetophenone to treat breast cancer in a functional food since it is known in the art that 2,4,6-trihydroxy-acetophenone to treat breast cancer is in beverage form with a reasonable expectation of success absence evidence to the contrary.



From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	Claims 9, 12-13 and 16 is rejected.
	No claims are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627